Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Examiner’s Comment
Claim 1 has the status identifier “Previously Amended” but contains amendments. The Examiner believes that this is an oversight, and that Claim 1 is meant to be “Currently Amended” in the submission dated 3/7/2022. For the purposes of examination, the Examiner will treat claim 1 as “Currently Amended”. 
	
	Response to Amendments
The Amendment filed 3/7/2022 has been entered. Claims 1-16 and 20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 1/24/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 is directed to a version of the invention which is disclosed as having an adhesive means that is a transdermal patch, and that the needle extends through the adhesive means/transdermal patch.
However, the Examiner cannot find any support for this configuration of the device in the specification or drawings. At best, the specification (at paragraph 82) and Fig. 5 describe/show the transdermal patch embodiment as being a microneedle array, rather than a transdermal patch AND a needle that extends through the transdermal patch.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 is directed to a version of the invention which is disclosed as having an adhesive means that is a transdermal patch, and that the needle extends through the adhesive means/transdermal patch. However, the Examiner cannot find any support for this configuration of the device in the specification or drawings. At best, the specification (at paragraph 82) and Fig. 5 describe/show the transdermal patch embodiment as being a microneedle array, rather than a transdermal patch AND a needle that extends through the transdermal patch. This is not enabling disclosure for the adhesive means being a transdermal patch and that the needle extends through the adhesive means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent No. 5,492,534 to Athayde et al., in further view of U.S. Publication No. 2002/0123740 to Flaherty et al. 
Regarding claim 1, Athayde et al. discloses a hydraulically actuated fluid delivery device (Fig. 5) for sustained delivery (cols. 15-16, lines 61-13) of a liquid component (pumped fluid or infusate 5), comprising: 
a pump chamber (pressure transmitting pouch 3);
a fluid storage chamber (infusate pouch 4) having an orifice (outlet 6) and being functionally connected to said pump chamber by a moveable barrier (walls of pouches 3 and 4); 
a first hydraulic fluid reservoir (driving medium component 26) for storing a first, high viscosity, hydraulic fluid (driving medium 2 is a high viscosity hydraulic fluid, such as stable liquids such as glycerol, silicone oil, mineral oil, and the like; col. 15, lines 47-49), said first hydraulic fluid reservoir (driving medium component 26) being connected to said pump chamber (pressure transmitting pouch 3) via a restrictor (rate control means 11) capable of controlling a rate of flow of the first hydraulic fluid (driving medium 2); 
a first actuator (plunger 25 and mechanical motive force 24, which is springs; col. 15, lines 61-64) functionally connected to said first hydraulic fluid reservoir (driving medium component 26, by way of plunger 25) to cause said first hydraulic fluid (driving medium 2) to flow into said pump chamber (pressure transmitting pouch 3) through said restrictor (rate control means 11)(see Fig. 5), thereby expanding a volume of said pump chamber (pressure transmitting pouch 3), displacing said moveable barrier (the walls of pouches 3 and 4) and causing a quantity of said liquid component (pumped fluid or infusate 5) 
an adhesive means for affixing the fluid delivery device to the skin of a patient (col. 11, lines 53-55); and 
 an infusion set (needle assembly 9) for receiving the quantity of the liquid component (pumped fluid or infusate 5) from the fluid storage chamber (infusate pouch 4), the infusion set (needle assembly 9) including a needle configured to pierce the skin of the patient (col. 14, lines 2-7).
Athayde et al. does not expressly state that the infusion set is configured to extend through the adhesive means. However, Athayde et al. does teach that the device can be attached anywhere on the body that is convenient, including immediately adjacent to the delivery site (col. 11, lines 53-59). 
Flaherty et al. teaches an infusion set (infusion button 200, Figs. 19-21), the infusion set (infusion button 200) including a needle configured to pierce the skin of the patient (percutaneous penetrator 250), wherein the infusion set (infusion button 200) is configured to extend through an adhesive means (adhesive layer 201; see Fig. 19).  
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the infusion set of the device of Athayde et al. to include an adhesive means layer, as taught by Flaherty et al., in order to place the infusion set firmly into contact with the delivery site (paragraphs 95 and 99 of Flaherty et al.).
The modified device of Athayde et al. and Flaherty et al. will hereinafter be referred to as the modified device of Athayde et al. and Flaherty et al.
Regarding claim 3, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, and Athayde et al. further teaches that the pump chamber (pressure transmitting pouch 3) is parallel to the fluid storage chamber (infusate pouch 4) (see Fig. 5, parallel to one another relative to the interface between pouches 3 and 4).
Regarding claim 4,
Regarding claim 5, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, and Athayde et al. further teaches that the first actuator comprises one or more springs (the first actuator is defined as plunger 25 and mechanical motive force 24, which is springs; col. 15, lines 61-64). 
Regarding claim 6, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 5, and Athayde et al. further teaches that the one or more springs each has a 2Application No. 16/687,017Reply to Office Action of August 9, 2021constant spring coefficient over its full range of motion (cols. 15-16, lines 61-2 disclose how the mechanical motive force 24 is generated by constant force springs).
Regarding claim 7, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, and Athayde et al. further teaches that said pump chamber (pressure transmitting pouch 3) and said fluid storage chamber (infusate pouch 4) are both within a compartment (compartment formed by housing 7; see Fig. 5). 
Regard claim 8, the modified device of Athayde et al. (specifically the embodiment of Fig. 5 of Athayde et al.) and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, but the embodiment of Fig. 5 of Athayde et al. does not expressly teach a second hydraulic reservoir having second hydraulic fluid and fluidly coupled with the pump chamber, independent of the first hydraulic reservoir; and a second actuator coupled to the second hydraulic reservoir, wherein the second hydraulic reservoir is configured for providing a bolus delivery of the liquid component stored in the fluid storage chamber at predetermined intervals.
However, a second embodiment of Athayde et al. shown in Fig. 7 teaches a second hydraulic reservoir (supplemental driver’s medium reservoir 50) having second hydraulic fluid (supplemental driver’s medium) and fluidly coupled with the pump chamber (pressure transmitting pouch 3) (see Fig. 7), independent of the first hydraulic reservoir; and a second actuator (user-activated pump 40) coupled to the second hydraulic reservoir (supplemental driver’s medium reservoir 50) (see Fig. 7) , wherein the second hydraulic
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the modified device of Athayde et al. and Flaherty et al. based on the embodiment of Fig. 5 of Athayde et al. to include the bolus delivery mechanism embodiment of Athayde et al. shown in Fig. 7 in order to provide the device with a basal fluid delivery component (embodiment of Fig. 5) and a bolus fluid delivery component (embodiment of Fig. 7) (col. 16, lines 30-38). 
The Examiner has provided an Examiner’s Annotated Figure depicting the proposed modification of Athayde et al. below.

    PNG
    media_image1.png
    453
    738
    media_image1.png
    Greyscale



Regard claim 9, 
Regard claims 10-11, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claims 8 and 9, respectively, the modified device of Athayde et al. and Flaherty et al. does not expressly teach that the second hydraulic reservoir is positioned between the second actuator and the hydraulic pump chamber. Rather, the embodiment of Fig. 7, from which the second hydraulic reservoir and the second actuator are taught, are shown as being in the opposite configuration, with the second actuator (user-activated pump 40) being positioned between the second hydraulic reservoir (supplemental driver’s medium reservoir 50) and the pump chamber (pressure transmitting pouch 3). 
However, the Examiner is of the position that the second actuator (user-activated pump 40) and the second hydraulic reservoir (supplemental driver’s medium reservoir 50) can be reversed in position, similar to how the first hydraulic fluid reservoir (driving medium component 26) is positioned relative to the first actuator (plunger 25 and mechanical motive force 24) (see Fig. 5), resulting in the second hydraulic reservoir (supplemental driver’s medium reservoir 50) being positioned between the second actuator (user-activated pump 40) and the hydraulic pump chamber (pressure transmitting pouch 3) as claimed. A mere reversal of the essential working parts of a device involves only routine skill in the art, and Athayde et al. already teaches a similar configuration is possible (in Fig. 5). MPEP 2144.04(VI)(A).
Regarding claim 12, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, and Athayde et al. further teaches that said restrictor (rate control means 11) comprises an aperture having a selected size (col. 13, lines 10-22 disclose how the rate control means 11 is a valve, and how the flow rate is controlled by adjusting the cross-section of an aperture formed therein).
Regarding claim 13, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, and Athayde et al. further teaches that the liquid component (pumped fluid or infusate 5) is a solution of a medicament (insulin; claim 6).
Regarding claim 14,
Regarding claim 15, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, and Athayde et al. further teaches that the device administers infusate at a sustained rate (cols. 15-16, lines 61-13), which can be over a period of two hours to seven days (col. 16, lines 57-59).
Regarding claim 16, the modified device of Athayde et al. and Flaherty et al. teaches the claimed invention as discussed above concerning claim 1, and Athayde et al. further teaches that the sustained rate is constant (cols. 15-16, lines 61-13).
Regarding claim 20, the modified device of Athayde et al. and Flaherty et al. teaches a method of delivering the liquid component to a user using the fluid delivery device of claim 1, and Athayde et al. further teaches the steps of:
applying the adhesive means, from the hydraulically actuated fluid delivery device, to a skin of the user to attach the hydraulically actuated fluid delivery device to the skin of the user (col. 11, lines 53-55);
piercing the skin of the user using the needle (needle 9) from the hydraulically actuated fluid delivery device, which is configured for receiving the quantity of the liquid component (pumped fluid or infusate 5) from the fluid storage chamber (infusate pouch 4) (see Fig. 5);
and actuating the first actuator (plunger 25 and mechanical motive force 24, which is springs; col. 15, lines 61-64) to cause the quantity of said liquid component (pumped fluid or infusate 5) stored in the fluid storage chamber (infusate pouch 4) to be delivered at a sustained rate through the needle (needle 9) to the user (col. 15, lines 42-47 and col. 16, lines 9-12 and see Fig. 5).
Athayde et al. does not expressly state the infusion set extending through the adhesive means and into the skin of the user. However, Athayde et al. does teach that the device can be attached anywhere on the body that is convenient, including immediately adjacent to the delivery site (col. 11, lines 53-59). 
Flaherty et al. teaches an infusion set (infusion button 200, Figs. 19-21), the infusion set (infusion button 200) including a needle configured to pierce the skin of the patient (percutaneous penetrator 250), with the infusion set (infusion button 200) extending through an adhesive means (adhesive layer 201, see Fig. 19). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the infusion set of the device of Athayde et al. to include an adhesive means layer, as taught by Flaherty et al., in order to place the infusion set firmly into contact with the delivery site (paragraphs 95 and 99 of Flaherty et al.).

Claim Rejections – Prior art
The Examiner notes that no art rejection has been made for claim 2 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to make a new art-based rejection on these claims once the 112(a)/1st paragraph rejection has been resolved by the Applicant.  

Response to Arguments
Applicant’s arguments in the Response dated 3/7/20212 with regard to the claims have been considered but are moot as they do not apply to the current art rejection. 
However, the Examiner would like to preemptively address issues with claim 2, which effectively was rendered unexaminable by the amendment submitted on 3/7/2022. The Examiner had previously raised issue with claims 18-19 in the Final Action dated 1/24/2022 because these claims appeared to lack written description in the specification and also appeared to lack enablement. 
 In the Response dated 3/7/2022, Applicant canceled claims 18-19, and provided arguments that paragraphs 4 and 27 of the specification are enough disclosure to convey to one of ordinary skill in the art that the microneedle example shown in Fig. 5 could alternatively include an infusion set that includes a standard needle as in claim 1.  
The Examiner is not contending that alternative embodiments are presented in the specification (e.g., an embodiment where the infusion set comprises a needle, and an embodiment where the infusion set comprises a microneedle transdermal patch). Rather, the Examiner has asserted (see above 112(a)/1st rejection of claim 2) that claim 2 lacks written description and enablement because claim 2 is directed to a version of the invention which is disclosed as having an adhesive means that is a transdermal patch (from claim 2), and that the needle extends through the adhesive means/transdermal patch (required by claim 1). However, the Examiner cannot find any support for this configuration of the device in the specification or drawings. 
The only disclosure of an adhesive means in the specification is in paragraph 82, where the adhesive means is described as a transdermal patch. The transdermal patch is only described in the specification with relation to the microneedle array embodiment, and there is no clear showing in the specification or drawings of a needle of the infusion set extending through the adhesive means as claimed, when the adhesive means comprises a transdermal patch. At best, the specification (at paragraph 82) and Fig. 5 describe/show the transdermal patch embodiment as being a microneedle array, rather than a transdermal patch AND a needle that extends through the transdermal patch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783